The Chancellor.
The injunction must be dissolved, The complainant has not proceeded with his suit as he ought to have •done. A subpoena in chancery need not necessarily be served by a sheriff or coroner. It may be served by any other competent person ; but in such case there must be an affidavit of the manner and time of service, and upon the return.of the writ a rule must be taken upon the defendant to plead, answer or demur at or before -the next, stated term of the court. It is certainly proper, in all ordinary cases, that the process of the court should be served by the sheriff or-other officer known to the law, but the court has repeatedly sanctioned the service of its process by a private person.
* Injunction dissolved, with costs.

 See dase of Corey v. Voorhies et al., ante, page 5.